           Case 1:21-cr-00505-ER Document 13 Filed 09/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/21/2021

 United States of America                                                        Protective Order

                v.                                                                21 Cr. 505 (ER)

 William Jones,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and William Jones, the defendant, having requested discovery under Fed. R. Crim. P. 16,

the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (1) affects the safety, privacy, and confidentiality of individuals and entities; (2)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals, and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be
           Case 1:21-cr-00505-ER Document 13 Filed 09/21/21 Page 2 of 5




produced by the Government and which contain Sensitive Disclosure Material may be designated

as “Sensitive” by the Government and conspicuously marked as such, either by marking the

materials themselves; the file names of the materials; or the folders containing the materials, with

the words “Sensitive.” The Government’s designation of material as Sensitive Disclosure Material

will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (together with the defendant and defense counsel, “the defense”) other than

as set forth herein, and shall be used by the defense solely for purposes of defending this action.

The defense shall not post any disclosure material or Sensitive Disclosure Material on any Internet

site or network site 1 to which persons other than the parties hereto have access, and shall not

disclose any disclosure material to the media or any third party except as set forth below.




1
 This does not prohibit counsel for the defendant from using secure private web services, such as
“Drop Box,” to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                  2
           Case 1:21-cr-00505-ER Document 13 Filed 09/21/21 Page 3 of 5




       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendant for purposes of defending this action, (b) personnel for whose conduct counsel

is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes of

defending this action; or (c) prospective witnesses for purposes of defending this action.

       7. Sensitive Disclosure Material may be disclosed by counsel to the defendant and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise

recorded by the defendant.

       8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                 3
          Case 1:21-cr-00505-ER Document 13 Filed 09/21/21 Page 4 of 5




                            Disclosure and Protection of Seized ESI

       10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to search warrants

issued during the course of the investigation, from various computers, cell phones, social media

accounts, and other devices and storage media belonging to the defendant and others

       11. The Government is authorized to disclose to counsel for the defendant, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       12. This Order places no restriction on the defendant’s use or disclosure, or the use or

disclosure by the defendant’s counsel, of ESI that originally belonged to the defendant.

                               Return or Destruction of Material
       13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever


                                                  4
Case 1:21-cr-00505-ER Document 13 Filed 09/21/21 Page 5 of 5




      21
